OPINION AND ORDER
This matter having come before the Court upon the request of the Kentucky Bar Association (“KBA”) for an Order of temporary suspension; the Court, having reviewed the record and being otherwise sufficiently advised, hereby orders that Raymond Brian Rice, Respondent, residing at 3225 Pebble Lake Drive, Lexington, Kentucky, 40515, is temporarily suspended *372from the practice of law in the Commonwealth in accordance with SCR 3.166 due to his pleas of guilty to two counts of False Statement as to Identification, in violation of KRS 434.570, a Class D Felony.
Respondent, who admitted he made false statements to procure two credit cards, entered his guilty pleas in the Fay-ette Circuit Court on August 9, 2002. Respondent served a total of fifty-one (51) days in custody prior to sentencing and was sentenced to a period of probation of five (5) years. Among the conditions of Respondent’s probation is the payment of restitution in the amount of $13,943.00. Neither the prosecuting attorney nor Respondent informed the KBA of the conviction. Pursuant to SCR 3.166(1), “[a]ny member of the Kentucky Bar Association who pleads guilty ... [to] a felony ... shall be automatically suspended from the practice of law in this Commonwealth.”
ACCORDINGLY, IT IS HEREBY ORDERED:
(1) Respondent is temporarily suspended from the practice of law in the Commonwealth of Kentucky until superseded by order of this Court. The period of suspension is effective from August 10, 2002, “the day following the plea of guilty.” SCR 3.166(1).
(2) In accordance with SCR 3.166(4) and 3.390, Respondent shall, within ten (10) days from the entry of this Opinion and Order, notify in writing all courts in which he may have matters pending and all clients, of his inability to provide further legal services, and furnish the Director of the Kentucky Bar Association with a copy of all such letters. Respondent shall also make arrangements to return all active files to the clients or new counsel, shall return all unearned attorney fees and client property to the client and shall advise the KBA’s Director of such arrangements within the same ten (10) day period.
All concur.
ENTERED: Aug. 26, 2004.
/s/ Joseph E. Lambert Chief Justice